OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on September 16, 1970 and maintains an office in Niagara *376Falls. The Grievance Committee of the Eighth Judicial District has filed a motion pursuant to 22 NYCRR 1022.19 (f) (2) to suspend respondent from the practice of law pending the determination of disciplinary charges, based upon respondent’s default in responding to a judicial subpoena duces tecum and uncontroverted evidence of misconduct immediately threatening the public interest. The complaints allege, and the uncontroverted evidence submitted by petitioner shows, that respondent engaged in a continuing course of misconduct whereby he induced clients to entrust him with money for investment purposes and used their funds to repay other clients whose money he had accepted under the same pretense. Respondent has failed to respond to a judicial subpoena duces tecum and has defaulted in answering this motion. Accordingly, we conclude that respondent is guilty of misconduct immediately threatening the public interest (22 NYCRR 1022.19 [fl [2] [i] [a]) and that he should be suspended until further order of the Court.
Pine, J. P., Lawton, Balio, Davis and Boehm, JJ., concur.
Order of suspension entered pursuant to 22 NYCRR 1022.19 (f> (2).